Citation Nr: 0615290	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-25 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans 
Services


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from December 1966 to 
December 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which denied the veteran's claim seeking entitlement 
to service connection for PTSD.

The veteran was scheduled for a hearing before the RO in May 
2005 which was canceled.  The veteran was also scheduled for 
a video hearing before a Veterans Law Judge in July 2005 
which was also canceled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's VA Medical Center records show that he was 
diagnosed with PTSD in March 2004.  Although the veteran has 
not yet been afforded a VA examination to conclusively 
determine whether or not he has PTSD in accordance with 
section 4.125(a), as is required by 38 C.F.R. § 3.304(f), in 
light of the aforementioned diagnosis, additional development 
is needed to attempt to verify the veteran's claimed 
stressors.  

Until August 2005, the veteran had not provided much 
information regarding his claimed stressors.  At that time, 
he submitted 9 pages of information regarding claimed 
stressors that occurred in 1968.  The veteran stated that in 
about the middle of January 1968 (January 15-20), when he was 
with the 23rd Medical Battalion, Americal Division, in Chu 
Lai, Vietnam, his unit received incoming 122 mm. rockets.  He 
also stated that on approximately February 5, 1968, while 
with the same division, he was on guard duty, and his base 
camp was rocketed by 122 mm. rockets.  He also described a 
number of wounded personnel while with the 23rd Medical 
Battalion.  He also stated that on February 14, 1968, there 
was an alert at night, and there were incoming rounds coming 
in to base camp.  

He also described seeing a firefight on "Gilligan's Island" 
in the China Sea on February 27, 1968.  He described a lot of 
incoming rockets on May 5, 1968, with 2 non-commissioned 
officers being killed.  He also described rockets being fired 
on May 7, 1968, with 2 people being killed.  He described 
rockets hitting the airbase on May 13, May 23, and May 26.  
He described mortar rounds hitting on June 22.  He stated 
that his best friend, "Jay Seratt" was killed on July 17, 
1968 after the truck he was riding in hit a land mine.  He 
described incoming rocket and mortar fire on August 23 and 
24.  

The AMC should forward to the U.S. Army and Joint Services 
(JSRRC) as much specific information as possible about the 
veteran's identified stressors and also forward the veteran's 
DD-214 Form and DA-20 Form.  JSRRC should provide all 
relevant documents as appropriate for the time periods in 
question, to include daily journals, operational reports - 
lessons learned documents, combat operations after action 
reports, and unit histories.  If any of the stressors are 
verified, the veteran should be afforded a VA examination to 
determine whether or not he has PTSD resulting from the 
verified stressor or stressors.  

Also, as the veteran's service personnel records have not yet 
been obtained, the AMC should obtain the veteran's service 
personnel records.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's service personnel 
records.  

2.  Prepare and send a summary of the 
known details of the stressors that the 
veteran has described to the JSRRC, 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802.  Forward 
to the JSRRC the veteran's DD-214 Form and 
DA-20 Form.  

The veteran's claimed stressors were from 
when he was in Vietnam in 1968 while with 
the 23rd Medical Battalion, Americal 
Division.  They include: (a) incoming 
rocket and mortar fire between January 15-
20, 1968, February 5, February 14, May 5 
(with 2 non-commissioned officers being 
killed), May 7 (with 2 people being 
killed), May 13, May 23, May 26, June 22, 
June 22, August 23 and August 24; (b) 
seeing a firefight on "Gilligan's 
Island" in the China Sea on February 27, 
1968; (c) his best friend "Jay Seratt" 
being killed on July 17, 1968, after the 
truck he was riding in hit a land mine.  

JSRRC should provide any relevant 
documents as appropriate to include daily 
journals, operational reports, lessons 
learned documents, combat operations after 
action reports, and unit histories for the 
time periods during which the veteran 
alleges that his stressors took place.  If 
no records are available from the 
veteran's units for the time periods in 
question, then this should be stated for 
the record.  Any response received from 
JSRRC must be made part of the record.  

3.  If the JSRRC requests more specific 
descriptions of the stressors in question, 
notify the veteran and request that he 
provide the necessary information.  If the 
veteran provides additional information, 
forward it to the requesting agency.  

4.  If and only if any stressors are 
verified as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The examiner should be asked 
to review the entire record in conjunction 
with the examination.  The report of the 
examination should include a list of 
diagnoses of all psychiatric disorders the 
veteran has.  In particular, the examiner 
should comment on whether or not the 
veteran has PTSD.  If a diagnosis of PTSD 
is reported, the examiner should identify 
the stressor or stressors on which the 
diagnosis is based.  

5.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action should be taken.  

6.  Upon completion of the above, review 
the evidence of record and enter a 
determination with respect to the claim of 
service connection for PTSD.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, issue a 
supplemental statement of the case, a copy 
of which should be provided the veteran, 
and his representative.  After the veteran 
and his representative have been given an 
opportunity to submit additional argument, 
the case should be returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





